                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROBERT SPENCER LEWIS,

       Plaintiff,

v.                                                   Case No.: 2:18-cv-417-FtM-MRM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                    OPINION AND ORDER

       Before the Court is the Complaint, filed on June 13, 2018. (Doc. 1). Plaintiff seeks

judicial review of the final decision of the Commissioner of the Social Security Administration

(“SSA”) denying his claim for a period of disability and disability insurance benefits (“DIB”).

The Commissioner filed the Transcript of the proceedings (hereinafter referred to as “Tr.”

followed by the appropriate page number), and the parties filed a joint memorandum detailing

their respective positions. For the reasons set forth herein, the decision of the Commissioner is

AFFIRMED pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

I.     Social Security Act Eligibility, the ALJ Decision, and Standard of Review

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment that can be expected to result in

death or that has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905.

The impairment must be severe, making the Plaintiff unable to do his previous work or any other
substantial gainful activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382c(a)(3); 20 C.F.R. §§ 404.1505-.1511, 416.905-.911.

       B.      Procedural History

       On December 16, 2015, Plaintiff filed an application for disability insurance benefits.

(Tr. at 120). Plaintiff alleged an onset date of November 1, 2014. (Id.). His application was

denied initially on February 19, 2016 and again on reconsideration on April 19, 2016. (Id. at 68,

77). A hearing was held before Administrative Law Judge (“ALJ”) William Manico on February

13, 2017 in Fort Myers, Florida. (Id. at 28). ALJ Manico issued an unfavorable decision on July

6, 2017, finding Plaintiff not to be under a disability from November 1, 2014 through June 30,

2015, the date last insured. (Id. at 16). Plaintiff requested a review of the decision, which the

Appeals Council denied. (Id. at 1). Plaintiff filed a Complaint in the United States District Court

on June 13, 2018. (Doc. 1). This case is ripe for review. The parties consented to proceed

before a United States Magistrate Judge for all proceedings. (Doc. 12).

       C.      Summary of the ALJ’s Decision

       An ALJ must follow a five-step sequential evaluation process to determine if a Plaintiff

has proven that he is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir.

2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). 1 An ALJ must determine

whether the Plaintiff: (1) is performing substantial gainful activity; (2) has a severe impairment;

(3) has a severe impairment that meets or equals an impairment specifically listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1; (4) can perform her past relevant work; and (5) can perform



1
  Unpublished opinions may be cited as persuasive on a particular point. The Court does not
rely on unpublished opinions as precedent. Citation to unpublished opinions on or after January
1, 2007 is expressly permitted under Rule 31.1, Fed. R. App. P. Unpublished opinions may be
cited as persuasive authority pursuant to the Eleventh Circuit Rules. 11th Cir. R. 36-2.




                                                 2
other work found in the national economy. Phillips v. Barnhart, 357 F.3d 1232, 1237-40 (11th

Cir. 2004). The Plaintiff has the burden of proof through step four, and then the burden shifts to

the Commissioner at step five. Hines-Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2

(11th Cir. 2013).

       The ALJ found that Plaintiff meets the insured status requirements of the Social Security

Act through June 30, 2015. (Tr. at 12). At step one of the sequential evaluation, the ALJ found

that Plaintiff had not engaged in substantial gainful activity from November 1, 2014, the alleged

onset date, through his date last insured, June 30, 2015. (Id.). At step two, the ALJ determined

that Plaintiff suffered from the following severe impairments: arthritis, hepatitis C, and

degenerative disc disease. (Id. (citing 20 C.F.R. 404.1521)). At step three, the ALJ determined

that through the date last insured, Plaintiff “did not have an impairment or combination of

impairments that significantly limited the ability to perform basic work-related activities for 12

consecutive months; therefore, the claimant did not have a severe impairment or combination of

impairments.” (Id. at 13 (citing 16 C.F.R. 404.1521)). Thus, the ALJ concluded that Plaintiff

was not under a disability at any time from November 1, 2014, the alleged onset date, through

June 30, 2015, the date last insured. (Id. at 16).

       D.      Standard of Review

       The scope of this Court’s review is limited to determining whether the ALJ applied the

correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988), and whether

the findings are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the evidence

must do more than merely create a suspicion of the existence of a fact and must include such




                                                     3
relevant evidence as a reasonable person would accept as adequate to support the conclusion.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

       Where the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the reviewer would have reached a contrary result as finder of fact, and

even if the reviewer finds that “the evidence preponderates against” the Commissioner’s

decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at 1560;

accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (noting that court must scrutinize

entire record to determine reasonableness of factual findings).

II.    Analysis

       On appeal, Plaintiff raises six issues. As stated by the parties, they are:

       (1) Whether the ALJ erred in finding Plaintiff had no severe hand impairments;

       (2) Whether the ALJ erred in rejecting Dr. Thomas Peele’s opinion that Plaintiff suffered

           from severe impairments;

       (3) Whether the ALJ erred in finding Plaintiff’s back impairments were not severe;

       (4) Whether the ALJ erred in finding Plaintiff did not have a severe shoulder impairment;

       (5) Whether the ALJ erred in finding Plaintiff did not have a severe knee impairment;

           and

       (6) Whether the ALJ erred in finding Plaintiff’s hepatitis and side effects of its treatment

           were not severe.




                                                 4
(Doc. 19 at 10, 15, 20, 23, 26, 28). The Court groups these issues logically and addresses them

below.

         A.     Whether the ALJ Erred in Finding Plaintiff Had No Severe Hand
                Impairments, Plaintiff’s Back Impairments Were Not Severe, Plaintiff Did
                Not Have a Severe Shoulder Impairment, Plaintiff Did Not Have a Severe
                Knee Impairment, and Plaintiff’s Hepatitis and Side Effects of its Treatment
                Were Not Severe.

         Plaintiff argues that the ALJ: (1) improperly rejected his claim that his hand pain was

severe enough to prevent him from working; (2) erred in failing to find his back impairments

severe; (3) erred in failing to find his shoulder impairment severe; (4) erred in failing to find he

had a severe knee impairment; and (5) erred in failing to find his hepatitis and the side effects of

its treatments were not severe. (Id. at 10, 20, 23, 26, 28).

         As a preliminary matter, the Court finds that Plaintiff’s arguments regarding Issues 1, 3,

4, 5, and 6, are conclusory and contain little, if any, substantive analysis. Although Plaintiff lists

some medical evidence regarding his diagnoses and cites to case law and Agency regulations, he

makes no effort to tie the evidence or legal authority to his allegation that the ALJ erred nor

makes any effort to explain how his impairments effect his ability to work. (See, e.g., Tr. at 10-

14, 20-30). While the evidence Plaintiff points to reflects that he was diagnosed with certain

impairments, a diagnosis itself is insufficient. Wind v. Barnhart, 133 F. App’x 684, 690 (11th

Cir. 2005) (“[T]he claimant must show the effect of the impairment on her ability to work.”).

Rather than explaining how these diagnoses resulted in severe impairments or effected his ability

to work, Plaintiff makes wholly conclusory statements regarding the ALJ’s alleged errors.

         To illustrate, with regard to the issue related to his hand pain, Plaintiff explains, “Under

20 C.F.R. § 404.1522, an impairment or combination of impairments is not severe if it does not

significantly limit an individual’s physical or mental ability to do basic work activities” and that

according to the Revised Handbook for Analyzing Jobs, “the bottom 10% is deemed markedly



                                                   5
low or minimal.” (Doc. 19 at 13). He then argues, “Plaintiff’s impairments clearly exceed the

‘minimal or none’ standard describing the bottom 10% and so he is significantly limited in the

ability to do basic work activities as specified by 20 C.F.R. § 404.1522.” (Id.). Plaintiff fails,

however, to explain just how his alleged hand impairments “clearly” exceed the relevant standard

and fails to explain how these impairments limit his ability to do basic work activities. As for

Issues 3 through 6, Plaintiff’s substantive analysis consists of nothing more than a statement that

“[i]n failing to find Plaintiff’s [relevant impairments] severe, the ALJ issued a decision

unsupported by substantial evidence.” (Id. at 22, 26, 28, 30). The Court therefore rejects these

assignments of error. See Gonsalves v. Comm’r of Soc. Sec., No. 6:17-CV-967-ORL-18DCI,

2018 WL 3639920, at *2 (M.D. Fla. June 18, 2018), report and recommendation adopted, No.

6:17-CV-967-ORL-18DCI, 2018 WL 3637522 (M.D. Fla. July 31, 2018) (citing Jacobus v.

Comm’r of Soc. Sec., 664 F. App’x 774, 777 n.2 (11th Cir. 2016)); Davis v. Comm’r of Soc. Sec.,

11 F. Supp. 3d 1154, 1173 (M.D. Fla. 2014); Castro v. Astrue, No. 8:08-CV-769-T-33TGW,

2009 WL 1975513, at *7 (M.D. Fla. July 8, 2009).

       To the extent Plaintiff’s arguments could be construed as sufficient, the Court finds that

the ALJ’s decision is nonetheless supported by substantial evidence. Plaintiff claims that the

ALJ erred in failing to find his hand pain, back impairments, shoulder impairment, knee

impairment, and hepatitis and corresponding side effects to be severe. In concluding that

Plaintiff’s impairments were not severe, the ALJ found “there was simply not enough evidence

to conclude that the claimant’s medically determinable impairments could have been reasonably

expected to produce the alleged symptoms and the claimant’s statements concerning that

intensity, persistence and limiting effects of these symptoms.” (Id. at 14).




                                                  6
       In so finding, the ALJ considered Plaintiff’s hearing testimony and the medical evidence

and found that Plaintiff’s statements about the limiting effects and severity of his impairments

lacked support from the medical evidence. (Id.). With regard to the pain experienced, Plaintiff

testified: that the pain in his hands prevented him from gripping tools and made it difficult to

type or sign his name, (id. at 58); that depending on the day, there were times when he could not

bend his little finger, (id. at 53); that his back pain occurred unpredictably but that the pain was

increasing, (id. at 41-42); that at times, his shoulder pain prevented him from doing things such

as combing his hair or brushing his teeth, (id. at 40); and that if he stands for more than 15 to 20

minutes at a time, he gets pain in his feet and lower back, (id. at 57-58). As for his hepatitis

symptoms, Plaintiff did not testify regarding any symptoms or side effects experienced or any

effect on his ability to complete work tasks. (See generally id. at 28-61). The ALJ found that

Plaintiff’s “statements during the hearing [were] not entirely consistent with the medical

evidence and other evidence in the record during the relevant period” and that Plaintiff’s

testimony “added little to show that his impairments affected his ability to work” and “failed to

corroborate the allegations regarding the severity of his own symptoms.” (Id. at 14-15).

       These findings are supported by the record medical evidence, which the ALJ considered

and weighed in concluding that Plaintiff’s impairments were not severe. (Tr. at 14-15). The

Court notes that there appears to have been a gap in treatment between December 2014 to

February 2016. Despite Plaintiff’s blanket statements that his impairments are severe, treatment

notes from both a few months before the alleged onset date and following the onset date show

that he did not appear to be in acute distress and denied joint pain and deformity. For example,

in August 2014, Plaintiff denied “arthritis, back pain, gout, joint deformity, joint pain, muscle

weakness, stiffness.” (Id. at 530). Treatment notes from October 2014, December 2014,




                                                  7
February 2016, April 2016, May 2016, June 2016, and September 2016 contain similarly

unremarkable, if not identical, assessments. (Id. at 519-20, 522-23, 526-27, 554-55, 576-77,

579-80).

       With regard to Plaintiff’s hepatitis symptoms, while Plaintiff is correct that he “was

repeatedly assessed with hepatitis C” and that in 2009, he was diagnosed with chronic hepatitis

with moderate necro-inflammatory activity and fibrosis, (see, e.g., id. at 377, 389, 394, 402, 408,

411, 424, 464, 470, 477, 490, 521, 524, 527, 531, 555, 560, 578, 581, 584, 587, 599, 611, 616,

624, 630, 633, 646, 686, 692, 699, 712), diagnoses themselves are insufficient, Wind, 133 F.

App’x at 690. As noted by Defendant, October 2014 treatment notes reflect that a complete

abdominal ultrasound was normal, (id. at 732); December 2014 treatment notes reflect that

Plaintiff had “no signs of decompensated cirrhosis with lower leg edem[a], ascites, asterixis or

encephalopathy” and that the doctor determined his care was “[s]elf-limited or [m]inor

[s]everity” and that his diagnosis, management options, and risk were minimal, (id. at 527-28);

and a March 2016 ultrasound of his right upper quadrant, including his pancreas, liver, gall

bladder, and kidney, was “unremarkable,” (id. at 532). Plaintiff began a hepatitis C medication

regimen in 2016, to which he “had an excellent response” within 10 weeks. (Id. at 548, 579).

May 2016 treatment notes reflect that he experienced no side effects from treatment and had no

signs of decompensated cirrhosis. (Id. at 582).

       It is the ALJ’s job to evaluate and weigh evidence and resolve any conflicts in the record.

“In reviewing an ALJ’s decision, we may not decide the facts anew, make credibility

determination[s], or re-weigh the evidence, and we must affirm the ALJ’s findings if they are

supported by substantial evidence, even if the evidence preponderates against them.” Jones v.

Soc. Sec. Admin., Comm’r, 695 F. App’x 507, 508 (11th Cir. 2017) (citing Mitchell v. Comm’r,




                                                  8
Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014); Winschel v. Comm’r., Soc. Sec. Admin.,

631 F.3d 1176, 1178 (11th Cir. 2011)). The Court finds that the ALJ’s decision is supported by

substantial evidence, as outlined above.

       B.      Whether the ALJ Erred in Rejecting Dr. Thomas Peele’s Opinion That
               Plaintiff Suffered from Severe Impairments.

       Next, Plaintiff argues that the ALJ erred in rejecting the opinion of non-examining

Agency consultant, Dr. Thomas Peele. (Doc. 19 at 15-18). Dr. Peele opined that Plaintiff’s

medically determinable discogenic and degenerative back disorder was severe but that there was

insufficient evidence to evaluate the claim. (Tr. at 74-75). The ALJ gave this opinion partial

weight, finding that “[a]ssuming that the evidence is sufficient to determine that the claimant has

severe impairments, then presumably, it would follow that there is sufficient evidence to provide

limitations caused by his severe impairments.” (Id. at 16). The ALJ continued, “This cannot be

so, as the evidence cannot be both sufficient and insufficient. In this case, I find that the

evidence during the relevant period is insufficient, and therefore his impairments are nonsevere

for the purpose of disability review.” (Id.).

       Plaintiff contends that “[t]he ALJ conflated the separate issues of whether Plaintiff had

severe impairments and, if so, what limitations they imposed on his residual functional capacity.”

(Doc. 19 at 16). He argues that “[c]ontrary to the ALJ’s statement, evidence can ‘be both

sufficient [to determine that Plaintiff suffers from severe impairments] and insufficient [to

determine the limitations such impairments impose on Plaintiff’s RFC].” (Id.) (second and third

alterations in original). Plaintiff asserts that instead of rejecting Dr. Peele’s opinion, the ALJ had

an obligation to further develop the record so that he could determine what limitations his

impairments imposed on his RFC. (Id.).




                                                  9
       When weighing medical opinion evidence, an ALJ considers numerous factors, including

the examining relationship, the treatment relationship, and the extent to which the opinion is

supported or consistent with the record. 20 C.F.R. § 404.1527(c). An ALJ may discount a

medical opinion that is conclusory or inconsistent with the record or when the evidence supports

a contrary finding. Id.

       The Court finds substantial evidence supports the ALJ’s decision. First, as a non-treating

doctor, the ALJ was not required to defer to Dr. Peele’s opinion. Beegle v. Soc. Sec. Admin., 482

F. App’x 483, 488 (11th Cir. 2012) (citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.

1987)). Furthermore, with regard to Plaintiff’s argument that the ALJ should have further

developed the record, the ALJ already had evidence before him upon which to base his decision.

Plaintiff relies on Ford v. Secretary of Health & Human Services, 659 F.2d 66, 69 (5th Cir.

1981), for the premise that an ALJ’s decision is unsupported by substantial evidence if the ALJ

“does not have before him sufficient facts on which to make an informed decision.” (Doc. 19 at

17). However, as detailed above, the medical evidence supports the ALJ’s determination that

Plaintiff’s impairments were not severe. Thus, even assuming, arguendo, the ALJ erred in

giving Dr. Peele’s opinion partial weight, any such error is harmless because the ALJ would

have nonetheless found that the evidence submitted by Plaintiff “does not support the claimant’s

allegations regarding the severity of his impairments prior to his date last insured” and that

“there is insufficient evidence to find that his symptoms cause severe limitations in his physical

functioning.” (Tr. at 16). For these reasons, the Court finds no merit in Plaintiff’s second

assignment of error.

III.   Conclusion

       Upon consideration of the submissions of the parties and the administrative record, the




                                                 10
Court finds that substantial evidence supports the ALJ’s decision and that the decision was

decided upon proper legal standards. Accordingly, it is hereby ORDERED that the decision of

the Commissioner is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk

of Court is directed to enter judgment accordingly, terminate any pending motions and

deadlines, and close the case.

       DONE AND ORDERED in Fort Myers, Florida on July 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               11
